Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record. Claims 2-7 depend from claim 1, therefore, are allowed. 
Independent claim 1 recites the limitations of:
even when the user does not touch the touch panel equipment (100) (Fig. 1), the touch panel controller (211) also decides (i) the value of the capacitance sensed by the touch sensing IC (130) (S210) (Figs. 1, 3) and (ii) the position sensed by the touch sensing IC (130) (S210) (Fig. 3), the value of the capacitance sensed by the touch sensing IC (130) changing due to static electricity in air next to the touch panel equipment (100) sensed by the touch sensing IC (130) (Figs. 1, 3), and 
when the user does not touch the touch panel equipment (100) (Fig. 1) but the value of the sensed capacitance is changed due to the static electricity in the air next to the touch panel equipment (100) (Fig. 1), (i) the touch panel controller (211) resets the touch sensing IC (130) when a value of the capacitance of at least one of the electrodes located in a check area (A1) (Figs. 4-6) is fixed to the same value (S215-S225) (Figs. 1, 3) and is not changed for more than a plurality of predetermined threshold times (S215-S220) (Fig. 3), though the static electricity in the air next to the touch panel equipment is changed (Fig. 3), and (ii) the touch panel controller (211) does not reset the touch sensing IC (130) when the value of the capacitance of the at least one electrode located in the check area (A1) (Figs. 4-6) is changed in accordance with the static electricity in the air next to the touch panel equipment  (100) (“NO” of S215, S220) (Fig. 3), the capacitance of which is sensed by the touch sensing IC (130) (“NO” of S215, S220) (Fig. 3), and is not fixed within the threshold times (“NO” of S215, S220) (Fig. 3), with all the limitations cited in claim 1.
Iwasa et al. (2019/0302986 A1) discloses a detection unit configured to detect a touch operation on an operation face, and a changing unit configured to change the region when a first touch operation at less than a first pressure of the touch transits to a second touch operation at the first pressure of the touch or more in a series of touch operations of touching on and releasing from the operation face.
Kitada (2017/0371454 A1) discloses a mobile device configured with an invalid touch operation wherein when an invalid touch operation has taken place, the user can reset the system by depressing the reset switch.
Slama et al. (2017/0092024 A1) discloses an apparatus for providing an error signal for a control unit indicating a malfunction of a sensor unit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0269784 A1 to Nakajima et al. discloses an input device with a reset section for performing reset processing in a case where the duration of a state, in which a palm operation is not determined and a grip operation is determined, is a first predetermined time or more.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692